Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of réspondents which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner is an inmate at Riverview Correctional Facility in St. Lawrence County. While petitioner was working in the law library, a correction officer directed petitioner to remove a cigar from his mouth. Petitioner complied, but later retrieved the cigar from the correction officer’s desk. As a result, he was found guilty of refusing a direct order and interfering with an employee. Petitioner argues that the administrative determination is not supported by substantial evidence. Upon reviewing the record, we disagree. The misbehavior report, combined with the testimony of the correction officer who prepared it, provide substantial evidence supporting the determination. To the extent the inmate witnesses testified to a different version of events, it was for the Hearing Officer to evaluate their credibility. Consequently, we decline to disturb the administrative determination.
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.